Citation Nr: 1219262	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUES
 
1.  Entitlement to an evaluation greater than 10 percent for a right knee disability.  
 
2.  Entitlement to service connection for residuals of a right fifth finger fracture.  
 
3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1982 to May 1985.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
 
The issue of entitlement to a total disability evaluation based on individual unemployability has been raised by the record and will be discussed in further detail below.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Increased evaluation for a right knee disability
 
A right knee disability is rated based upon the nature of any functional right knee impairment.  This includes rating any limitation of motion, to include due to arthritis, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261; as well as any instability, 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998), separate evaluations may be assigned based on instability and arthritis.  
 
In this case, in August 1997, VA granted entitlement to service connection for a right knee impairment and assigned a 10 percent evaluation from March 7, 1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Following an April 2007 claim, VA in a December 2007 rating decision continued the assigned 10 percent evaluation.  The Veteran disagreed and subsequently perfected this appeal.  
 
The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his right knee disability.  In April 2010, following the December 2009 supplemental statement of the case, the Veteran submitted a statement indicating that it is hard for him to climb stairs and that he is experiencing some of the worst pain because he now has arthritis and has to walk with a cane.  
 
The Veteran most recently underwent a VA examination in July 2009, at which time he was diagnosed with residuals of a torn right knee meniscus.  X-rays were not ordered and a diagnosis of arthritis was not provided.  VA outpatient records, however, indicate that the Veteran's the right knee pain is likely degenerative in nature and a September 2009 record includes a diagnosis of right knee osteoarthritis and bucket handle tear involving the medial meniscus.  Notably, it is unclear whether the diagnosis of arthritis is supported by x-ray findings.  In light of this fact, given the Veteran's complaints, as well as the length of time since the last VA examination, a current examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).  
 
Evidence of record indicates that the Veteran receives medical treatment at the VA Medical Center in East Orange.  VA medical records were last printed in December 2009.  On remand, additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).  
 
During an October 2008 VA psychiatric examination the Veteran reported that he was receiving Social Security disability benefits based on a kidney disorder and the need for dialysis.  In his statement received in April 2010, however, the Veteran reported that due to his knee problems he could not walk or stand for long periods and it was hard for him to get a job.  Records from the Social Security Administration are potentially relevant to the claim for increase and should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
 

Service connection for residuals of a right fifth finger injury
 
In December 2007, the RO denied entitlement to service connection for a right hand injury.  The April 2008 notice of disagreement clarified that this injury was to his "small" finger.  The Veteran subsequently perfected this appeal.  
 
In a July 2009 statement, the Veteran reported that he was unable to bend his finger and he believed he had nerve damage.  He reported that this injury occurred when he was in the service.  He stated that he was a cook and cut off the tip of his finger.  
 
Service treatment records show that on examination for enlistment in April 1982, scars were noted on the right 2nd, 3rd and 4th finger knuckles.  There was no indication of any preexisting injury to the right 5th (little) finger.  Service treatment records do not document any treatment for a right little finger injury.  A separation examination is not of record.  
 
The Veteran's DD Form 214 indicates that his military occupational specialty was "food service specialist" and the appellant is competent to report that he cut the tip of his finger off during service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Notwithstanding, the Board finds that the Veteran's report of an in-service injury is not credible.  In making this determination, the Board notes that the Veteran filed an original service connection claim in 1997, but did not claim a right little finger injury until approximately 10 years later.  The Veteran underwent both general medical and joints examinations in 1997 and there were no complaints or findings related to the right little finger.  Indeed, no scars were shown on the right little finger and with the exception of the right knee, the joints had full range of motion.  A partial amputation or other residual injury of the right little finger was not noted in the diagnosis section.  The Board further notes that the Veteran had several jobs as a cook following his discharge from service.
 
The Board acknowledges the representative's May 2012 request for a VA examination on this issue.  At this time, the Board does not find that the requirements for a VA examination are met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, this issue is deferred pending the receipt of VA and Social Security records.  
 
Individual unemployability
 
The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should request from the Social Security Administration all medical records upon which any award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  
 
2.  The AMC/RO should request relevant treatment records from the East Orange VA Medical Center, to include any associated outpatient clinics, for the period since December 2009.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  
 
3.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 
 
4.  Thereafter, the AMC/RO should schedule the appellant for a VA joints examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must also specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest AMIE worksheets for rating the knees, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to his right knee.  The examiner is specifically requested to state whether there is x-ray evidence of arthritis and if so, whether it is at least as likely as not related to service-connected right knee impairment.  The examiner must further address the nature and extent of any right knee instability or subluxation.  A complete rationale for any opinion offered must be provided. 
 
5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
6.  The AMC/RO must ensure that all medical examination and opinion reports comply with this remand and the questions presented herein.  The AMC/RO must ensure that the examiner documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
7.  Upon completion of the foregoing and any additional development deemed appropriate, the AMC/RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders; and readjudicate the issues of entitlement to an evaluation greater than 10 percent for a right knee disability (to include whether a separate rating is warranted based on arthritis) and entitlement to service connection for residuals of a right hand (little finger) injury.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


